KENNAMER, District Judge.
Hugh Bentley, petitioner, is a resident of this district. He brought this suit against respondents in this court for allegedly libelous matter broadcast over the Columbia Broadcasting System. Respondent Columbia Broadcasting System has moved to dismiss or in lieu thereof to quash the return of service.
The sole question raise.d by the motions is whether the Columbia Broadcasting System is said to be doing business in Alabama so as to be subject to suit here.
*926The court having considered and understood the motions and the evidence adduced upon the hearing, to paraphrase a statement by Justice Black in his opinion in Polizzi v. Cowles Magazines, 345 U.S. 663, 73 S.Ct. 900, 97 L.Ed. 1331, is of the opinion that, under any of the concepts, old or new, Columbia Broadcasting System is doing business in Alabama.
The air lanes over Alabama are filled day and night with broadcasts from Columbia Broadcasting System. “This is the Columbia Broadcasting System,” is heard, day and night, in most Alabama homes that have radio and television sets. It has contracts with radio and television stations in Birmingham, Montgomery, Selma, and Mobile. It leases from the American Telephone and Telegraph Co. a network line between Station WCOY in Montgomery and Station WGWC in Selma. It makes the monthly payment for that line and collects back $100 per month from Station WCOV as reimbursement for such payment.
Its programs can originate from and be broadcast or televised over the facilities of any of its Alabama affiliate stations. Mr. John Derr, Columbia Broadcasting System’s Director of Sports, and Mr. Red Barber, Columbia Broadcasting System’s Counsellor on Sports, did visit Station WKRG, Mobile, on January 9 and 10, 1954, in connection with the broadcast of the Senior Bowl Football Game, and Mr. Derr broadcast his Sunday night sports program from that station on January 10, 1954.
Columbia Broadcasting System paid to its Alabama affiliates during the year 1954 the sum of $656,189.19. It received from advertisers for the carrying by Alabama affiliates of its programs the sum of $1,644,499.99.
It leases coaxial cables over which its television programs are ti'ansmitted to the facilities of the network Television affiliates in Alabama.
The respondent Columbia Broadcasting System has not denied, and could not, that it could be subjected to this libel suit in the federal district court in New York, or in some other district where the corporation is “doing business.” Therefore, the real question respondent raises is: In what federal district court does the fair administration of justice require that this lawsuit be tried ?
The court’s answer is, the middle district of Alabama, where the plaintiff resides, where the defendant is doing business, and where many listeners to the alleged libel live.
It is therefore ordered that the motions to dismiss and to quash the return of service, as filed by respondent Columbia Broadcasting System on January 17, 1955, be, and are, denied.
It is further ordered that respondents be, and are, allowed twenty days from this date within which to file an answer to petitioner’s complaint, as amended.